ON RETURN TO REMAND
PATTERSON, Judge.
The circuit court has filed an order with this court, on return to remand, indicating that appellant, Edward Dee Morris, had been released on parole. Morris filed a motion to dismiss his petition for writ of habeas corpus, and the circuit court granted the motion without prejudice. Therefore, the issues raised in his appeal of the denial of his .petition are moot, and the cause is due to be, and it is hereby, dismissed.
OPINION EXTENDED; DISMISSED.
All Judges concur.